Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2021

                                     No. 04-20-00228-CR

                                   Jorge RODRIGUEZ, Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000030D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

       On March 9, 2021, we abated this appeal and ordered the trial court to conduct an
abandonment hearing pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure.
On March 19, 2021, the trial court conducted an abandonment hearing via Zoom and found that
appellant still desires to prosecute this appeal and neither appellant nor counsel has abandoned
the appeal. On March 29, 2021, appellant’s counsel filed the brief.

       Accordingly, we ORDER the abatement lifted and reinstate this appeal on this court’s
docket. We further ORDER the State to file its brief by April 28, 2021.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court